Case 8:20-bk-13014-MW              Doc 210 Filed 09/07/21 Entered 09/07/21 09:27:50                   Desc
                                    Main Document Page 1 of 4


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com                                                  FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                             SEP 07 2021
   870 Roosevelt Avenue
 5 Irvine, CA 92620                                                         CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                                Central District of California
 6 Facsimile: (949) 333-7778                                                BY jle        DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                 UNITED STATES BANKRUPTCY COURT
10                    CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11

12       In re                                               Case No. 8:20-bk-13014-MW
13       NORTHERN HOLDING, LLC,                              Chapter 7
14                       Debtor.                             ORDER GRANTING MOTION FOR
                                                             RELIEF FROM THE AUTOMATIC
15                                                           STAY IN FAVOR OF FARM CREDIT
                                                             WEST, FCLA
16
                                                                 ▪   EXHIBIT ATTACHED
17                                                                   (SIGNATURE PAGE)
18                                                           Continued Hearing:
                                                             Date: August 30, 2021
19                                                           Time: 2:00 p.m.
                                                             Place: Courtroom 6C1
20                                                                  411 W. Fourth Street
                                                                    Santa Ana, CA 92701
21

22

23               On August 30,20021, at 2:00 p.m., the motion for relief from the automatic stay filed by
24 Farm Credit West, FCLA (“FCW”) on November 6, 2020, as Docket No. 11 (“Motion”), was

25 heard before the Honorable Mark S. Wallace, United States Bankruptcy Judge. At the hearing,

26 Tinho Mang appeared on behalf of the Trustee. Reed S. Waddell appeared on behalf of Farm
27

28   1
      Effective as of July 19, 2021, in-person hearing appearances are allowed before Judge
     Wallace. Otherwise, telephonic appearances are permitted pursuant to the Court’s procedures.
                                                     1
Case 8:20-bk-13014-MW           Doc 210 Filed 09/07/21 Entered 09/07/21 09:27:50             Desc
                                 Main Document Page 2 of 4


 1 Credit West, FCLA (“FCW”). The Motion was resolved by stipulation prior to the hearing,

 2 which was filed on August 26, 2021, as Docket No. 201. The Court enters its order as follows:

 3         IT IS ORDERED that:
 4         1.      The Motion is granted;
 5         2.      Relief from stay shall be granted to FCW effective immediately;
 6         3.      Before December 1, 2021 (“Enforcement Date”), FCW shall not take any
 7 enforcement action or conduct any foreclosure sale against any real property of the Estate,

 8 including the real property located at 2380 Live Oak Road, Paso Robles, CA (“Live Oak

 9 Property”), the real property located at 1172 San Marcos Road, Paso Robles, CA (“San Marcos

10 Property”), and the real property referred to as the Texas Road Property (APN 027-145-022);

11         4.      If, prior to the Enforcement Date, the Trustee has filed a motion with the Court
12 seeking approval a sale of one or more of the real property parcels identified in Paragraph 2

13 above on terms that are supported by FCW, then the Enforcement Date shall be extended to the

14 sooner of: (1) the estimated date for the closing of escrow for the Court-approved sale of real

15 property; or (2) January 31, 2021; and

16         5.      The Enforcement Date may be further extended or modified by written
17 agreement of the Parties.

18                                                 ###
19

20

21

22

23
      Date: September 7, 2021
24

25

26
27

28


                                                    2
Case 8:20-bk-13014-MW   Doc 210 Filed 09/07/21 Entered 09/07/21 09:27:50   Desc
                         Main Document Page 3 of 4
Case 8:20-bk-13014-MW         Doc 210 Filed 09/07/21 Entered 09/07/21 09:27:50   Desc
                               Main Document Page 4 of 4


 1       SIGNATURE PAGE TO ORDER GRANTING MOTION FOR RELIEF FROM THE
              AUTOMATIC STAY IN FAVOR OF FARM CREDIT WEST, FCLA
 2

 3 Approved as to Form:

 4

 5 FRANDZEL ROBINS BLOOM &

 6 CSATO, L.C.

 7
     [See attached signature page]
 8
   ______________________________
 9 REED S. WADDELL, Counsel for
   FARM CREDIT WEST, FLCA
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                               3
